Citation Nr: 0817060	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-35 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Evaluation of status post total knee arthroplasty, right 
knee, currently rated as 30 percent disabling.  

2.	Service connection for a left knee disorder as secondary 
to the service-connected right knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1974 to January 
1979.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.      

The issue for an increased rating for a right knee disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In November 2007, the RO denied a claim for a left knee 
disorder under 38 U.S.C.A. § 1151.  The veteran filed a 
notice of disagreement against that decision in April 2008.  
The record does not contain a Statement of the Case in 
response, however.  As such, this issue is also addressed in 
the REMAND portion of the decision.  See Manlincon v. West, 
12 Vet. App. 238 (1999).   


FINDING OF FACT

The preponderance of the evidence of record indicates that 
the veteran's left knee disorder is not related to his 
service-connected right knee disorder.  


CONCLUSION OF LAW

The veteran's left knee disorder is not related to his 
service-connected right knee disorder.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.310 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims secondary service connection for a left 
knee disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2003, March 2005, and March 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements of his claim, and of the evidence 
needed to substantiate his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veterans should be notified to submit 
any pertinent evidence in their possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  And 
VA notified the veteran prior to the initial adjudication of 
his claim in January 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice regarding 
disability evaluations and effective dates until March 2006, 
after the initial adjudication here.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
will be noted below, the veteran's claim will be denied.  So 
no evaluation or effective date will be assigned.  Moreover, 
the Board, in compliance with Mayfield, readjudicated this 
matter following proper notice in a March 2008 Supplemental 
Statement of the Case.  As such, the veteran will not be 
negatively affected by the untimely notice.  In sum, the 
Board finds that VA satisfied VCAA notification requirements 
in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And the veteran underwent VA compensation 
evaluations for his claim.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Secondary Service Connection

In a September 1987 rating decision, the veteran was granted 
service connection for a right knee disorder.  In February 
2003, he claimed that his right knee disorder related to a 
left knee disorder.  In the January 2004 rating decision on 
appeal, the RO disagreed with the veteran's secondary service 
connection claim.  For the reasons set forth below, the Board 
agrees with that decision.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence demonstrates that the 
veteran has a bilateral knee disorder.  May 2003 and May 2005 
VA compensation examination reports of record note meniscal 
and ligament damage, degenerative joint disease, medial 
femoral condyle subchondral fractures, and left knee total 
replacement.  And private medical evidence dated until as 
recent as December 2007 notes right and left total knee 
replacements.  

The preponderance of the medical evidence of record indicates 
that the two knee disorders are unrelated, however.  Indeed, 
the record indicates that the veteran's left knee disorder 
stems from his post-service civilian occupation in the 
construction industry.  

The veteran's complaints of left knee pain date back to 
January 1987.  But January 1987 VA radiology and arthroscopy 
examinations found the veteran with a normal left knee.  
Indeed, the veteran testified during his April 2008 Board 
hearing that he did not again seek medical evaluation for his 
left knee until 2002.  The record indicates that the veteran 
seriously injured his left knee in a June 2002 industrial 
accident.  And the private and VA treatment records dated 
since then show subsequent treatment, to include two left 
knee arthroplasties, stemming from that accident.  

Moreover, the May 2003 and May 2005 VA examiners each 
reviewed the claims file, and each commented that the two 
knee disorders were unrelated.  The May 2003 examiner cited 
the evidence of the June 2002 industrial accident, in 
concluding that the veteran's left knee disorder was likely 
unrelated to the veteran's service-connected right knee 
disorder.  The May 2005 examiner stated that the veteran's 
left knee disorder was likely unrelated to over compensation 
from his right knee disorder.  Rather, the examiner stated 
that age-related knee arthritis can occur in a normal person, 
particularly one such as the veteran who worked after 
military service in an occupation (cement work) which 
required working on knees, squatting, and carrying heavy 
loads.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).

The Board notes that the veteran's treating physician stated 
in November 2005 and March 2006 letters that the veteran's 
right knee disorder "could" relate to the veteran's left 
knee disorder.  But the Board finds this medical opinion 
insufficient to preponderate against the medical opinions 
from the VA examiners.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  In sum, this 
physician stated that it was possible that the two disorders 
were related, not that it was probable.  Such evidence cannot 
offset the weight of the negative nexus opinions, which 
address probability.      

As such, the preponderance of the evidence is against the 
veteran's secondary service connection claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for 
benefits the evidence must preponderate against that claim).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

Service connection for a left knee disorder, as secondary to 
the service-connected right knee disorder, is denied.  


REMAND

The Board finds remand appropriate in this matter on three 
bases. 

First, as indicated earlier, a Statement of the Case 
pertaining to the veteran's claim under 38 U.S.C.A. § 1151, 
for a left knee disorder, should be included in the claims 
file.  See Manlincon, supra.     

Second, the veteran should be notified of the specific 
diagnostic codes pertaining to his claim for increase for his 
right knee disorder.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Third, as the veteran has not undergone VA compensation 
examination for his right knee disorder since May 2005, a new 
examination should be provided.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the veteran's claim of entitlement to 
service connection under 38 U.S.C.A. 
§ 1151.   

2.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claim for a 
right knee disorder.  See Vazquez-
Flores, supra.  

3.  In the letter, the RO should advise 
the veteran that he may submit evidence 
showing any effects of worsening, or 
increase in severity, upon his 
employment and daily life.  

4.  In the letter, the RO should 
provide specific notification of the 
criteria in the DCs at issue here - DCs 
5003, 5010, and 5257-5263.   

5.  The veteran should then be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his right knee 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  
 
6.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


